Title: From George Washington to Samuel French, 17 May 1778
From: Washington, George
To: French, Samuel


                    
                        Sir.
                        Head Quarters [Valley Forge] 17th May 1778.
                    
                    By your last return it appears that the musket cartridges in camp amount only to about 140,000—as this number is very far from being adequate to the demand, you are without loss of time to take the most effectual means for increasing it very largely—Acquaint me in the mean time with your prospects that I may know what to depend upon. I am Sir &c.
                